Citation Nr: 0419895	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  00-19 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for a service-
connected low back disability, currently evaluated as 40 
percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO).  

Procedural history

The veteran served on active duty from July 1972 to July 
1998.  

The RO received the veteran's claim of entitlement to service 
connection for a low back disorder in September 1998.  In an 
August 1999 rating decision, the veteran was granted service 
connection for a low back disorder and was awarded a 
10 percent disability rating.  The veteran disagreed with the 
rating and initiated this appeal.  The appeal was perfected 
with the timely submission of the veteran's substantive 
appeal (VA Form 9) in September 2000.  

In rating decisions dated September 2000 and May 2003, the 
veteran's disability rating was increased to 20 percent and 
40 percent, respectively.  The veteran continued to express 
his disagreement with those ratings.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993) [when a veteran is not granted the maximum 
benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated]. 


FINDING OF FACT

The veteran's low back disability is manifested by complaints 
of pain with radiating numbness to the toes.  Objective 
clinical findings include degenerative changes confirmed by 
x-rays, no weakness or atrophy of musculature, intact 
sensation and reflexes, no abnormal neurological findings, no 
radiculopathy and no muscle spasm.



CONCLUSION OF LAW

The criteria for a higher disability rating for a low back 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected low back disorder.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by the 
August 1999 rating decision, by the April 2000 statement of 
the case (SOC), and by the September 2000 and May 2003 
supplemental statements of the case (SSOCs) of the pertinent 
law and regulations, of the need to submit additional 
evidence on his claim, and of the particular deficiencies in 
the evidence with respect to his claim.  

More significantly, a letter was sent to the veteran in 
February 2001, with a copy to his representative, which was 
specifically intended to address the requirements of the 
VCAA.  Crucially, the veteran was informed by means of that 
letter as to what evidence he was required to provide and 
what evidence VA would attempt to obtain on his behalf.  The 
letter explained that VA would obtain government records and 
would make reasonable efforts to help him get other relevant 
evidence, such as private medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The letter went on to 
specifically list the treatment providers which had been 
contacted by the RO and whether they had responded.  The RO 
notified the veteran that several of the requests had been 
returned as undeliverable, and it notified him that it would 
make follow-up requests to those who had not responded, but 
that he was ultimately responsible for providing a correct 
address for the sources identified.  

The Board finds that this document properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to VA that 
is necessary to substantiate the claim, and it properly 
indicated which portion of that information and evidence is 
to be provided by the veteran and which portion the Secretary 
would attempt to obtain on behalf of the veteran.  The Board 
notes that, even though the letter requested a response 
within 60 days, it also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b) [evidence 
must be received by the Secretary within one year from the 
date notice is sent].  That one year period has since 
elapsed.  

The Board notes that, the VCAA letter was sent to the veteran 
after the initial adjudication of the claim in September 
1998, which predated the enactment of the VCAA in November 
2000.  See Pelegrini v. Principi, 17 Vet. App 412 (2004).  
The Board notes, however, that such a situation was a legal 
impossibility because the initial adjudication pre-dated the 
enactment of the VCAA.  The claim was readjudicated, and a 
SSOC was provided to the veteran in May 2003, following VCAA 
notice.  The veteran was provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  Therefore, there is no prejudice 
to the veteran, because VCAA notice could not have been 
provided prior to the initial adjudication of his claim by 
the RO and because his claim was subsequently re-adjudicated 
by the RO after appropriate VCAA notice was provided.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The veteran was afforded VA examinations 
in October 1998, July 1999 and in March 2001.  The veteran 
submitted VA and private medical records with his VA Form 9 
in September 2000.  In response to the RO's February 2001 
letter, the veteran identified outpatient treatment records 
from Tyndall Air Force Base.  The RO requested those records 
and received them in June 2001.  There is no indication that 
there exists any evidence which has a bearing on this case 
which has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he indicated in his VA Form 9 that he did 
not want a BVA hearing, and he did not request a hearing 
before the RO.  The veteran's  representative has submitted 
written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003) [higher of two 
evaluations].

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2003) [application of rating schedule].

Revised regulations

During the pendency of the veteran's claim, VA twice issued 
revised regulations amending the portion of the rating 
schedule dealing with disorders of the spine.  
The first amendment affected only Diagnostic Code 5293 
[intervertebral disc syndrome], and was made effective from 
September 23, 2002.  Effective September 26, 2003, the entire 
rating schedule for disorders of the spine was revised, which 
incorporated the previous changes with respect to 
intervertebral disc syndrome.  

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
VAOGCPREC 7-2003.
However, revised statutory or regulatory provisions may not 
be applied to any time period before the effective date of 
the change.  See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. 
§ 3.114 (2003); VAOPGCPREC. 3-2000 (April 10, 2000); see also 
Rhodan v. West, 12 Vet. App. 55, 57 (1998), vacated on other 
grounds by 251 F.3d 166 (Fed. Cir. 1999).  VA General Counsel 
opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 14.507 (2003).

The period on appeal is from September 1998 to present; 
therefore, the veteran's lumbar spine disability will be 
evaluated under both versions of the rating schedule.
The Board notes that the veteran was provided with the 
amended regulations by the Board in April 2004.  He was 
provided a 60 day period in which to respond.  His accredited 
representative was given a copy of the letter.  Neither the 
veteran or his representative responded.  Based on this 
record, the Board concludes that there is no prejudice to the 
veteran in deciding this appeal based on the new regulations.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby].  The veteran has been provided 
with the new regulations and has been accorded the 
opportunity to respond.

Specific schedular criteria

As discussed immediately above, the Board will evaluate the 
veteran's service-connected low back disability under both 
the former and the current rating criteria.

(i.) The former rating schedule

The former Diagnostic Code 5293 provides the following levels 
of disability:

60 % Pronounced; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased 
disc, little intermittent relief;

40 % Severe; recurring attacks, with intermittent 
relief;

20 % Moderate; recurring attacks;

10% Mild;

0 % Postoperative, cured.

See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

(ii.) The current rating schedule

The current schedule for evaluating intervertebral disc 
syndrome provides the following: 

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25. 

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes 

60 % With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months;

40 % With incapacitating episodes having a total 
duration of 40 at least 4 weeks but less than 6 weeks 
during the past 12 months;

20 % With incapacitating episodes having a total 
duration of 20 at least 2 weeks but less than 4 weeks 
during the past 12 months 

10 % With incapacitating episodes having a total 
duration of 10 at least one week but less than 2 weeks 
during the past 12 months.

Note (1): For purposes of evaluations under diagnostic 
code 5243, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a 
physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects 
in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or 
under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a 
higher evaluation for that segment. 

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2003)

The general rating schedule for evaluating disorders of the 
spine provides the following:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

100%  Unfavorable ankylosis of the entire spine;

50%  Unfavorable ankylosis of the entire thoracolumbar 
spine;

40%  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

30%  Forward flexion of the cervical spine 15 degrees or 
less, or, favorable ankylosis of the entire cervical 
spine;

20%  Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis;

10%  Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical spine 
is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 
degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 
30 degrees. The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation. The 
normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component 
of spinal motion provided in this note are the maximum 
that can be used for calculation of the combined range 
of motion.

Note (3): In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of 
the spine, the range of motion of the spine in a 
particular individual should be considered normal for 
that individual, even though it does not conform to the 
normal range of motion stated in Note (2). Provided that 
the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.	

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003)
5243 Intervertebral disc syndrome

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243 
(2003)

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2003).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2003).

Fenderson considerations

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Analysis

The veteran is seeking an increased disability rating for his 
service-connected low back disorder, which is currently 
evaluated as 40 percent disabling.  He essentially contends 
that the symptomatology associated with the low back disorder 
is more severe than is contemplated by the currently assigned 
rating.

Assignment of diagnostic code 

The veteran is currently rated under Diagnostic Code 5293 
(former rating criteria) and 5243 (current rating criteria), 
both of which involve intervertebral disc syndrome.  Prior to 
the September 2000 rating decision, the veteran's low back 
disorder was evaluated under Diagnostic Code 5295 
[lumbosacral strain].

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

An August 2000 MRI identified mild degenerative changes at 
L4-5, and a July 1999 VA examiner rendered a diagnosis of 
lumbosacral disc disease per history.  The Board can identify 
no compelling reason to change the Diagnostic Code(s) 
currently assigned.  The veteran has not suggested that 
another rating code be applied.

Under the former version of the rating schedule, disability 
ratings higher than the currently assigned 40 percent are 
available (in addition to Diagnostic Code 5293 for 
intervertebral disc syndrome) under Diagnostic Code 5285 for 
vertebral fracture residuals, and 5289 for unfavorable 
ankylosis of the lumbar spine.  However, there is no evidence 
that the veteran has unfavorable ankylosis or vertebral 
fracture residuals.  Accordingly, the Board finds that 
Diagnostic Code 5293 is the most appropriate code available 
that will allow a higher rating. 

Under the current version of the rating schedule, as 
explained above in addition to consideration under Diagnostic 
Code 5243, intervertebral disc syndrome may be alternatively 
considered under the general schedule for rating disorders of 
the spine.  Accordingly, the Board has determined that there 
is no benefit to the veteran in changing the diagnostic code, 
since it provides for two alternative methods for evaluating 
the veteran's condition.  

Therefore, the Board will continue to apply the diagnostic 
codes for intervertebral disc syndrome, Diagnostic Code 5293 
[former version] and Diagnostic Code 5243 [current version].

Schedular rating

The Board will now proceed to evaluate the evidence with 
respect to the veteran's low back disorder against the 
current and former versions of the rating schedule to 
determine if either version allows for a higher rating.  

(i.)  The former rating schedule

As discussed in the law and regulations section above, under 
the former version of the rating schedule, to warrant a 60 
percent disability rating on the basis of intervertebral disc 
syndrome, the evidence must show pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy, with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
with little intermittent relief.

In this case, the evidence of record does not show the 
presence of significant neurological symptoms.  A March 2001 
neurological examination showed no sensory loss, no bladder 
or bowel dysfunction, no weakness or atrophy of the 
musculature.  The veteran stated that, at times, he may have 
radiating numbness in his toes; however, sensory examination 
was intact to all modalities.  Reflexes were described as 
brisk.  Muscle strength was found to be normal.  The 
veteran's gait was not antalgic, and heel and toe walking was 
performed without weakness.  The examiner specifically found 
no evidence of radiculopathy. The diagnosis rendered was 
nonspecific low back pain.  

Thus, the March 2001 VA examiner did not identify the 
existence of significant neurologic component of the 
veteran's low back disorder.  It is also noted that the July 
1999 examination report contained largely normal neurological 
findings.

An August 2000 MRI  led to a diagnosis of advanced 
degenerative changes in the L5-S1 disc with posterior central 
protrusion and mild degenerative changes in the disc L4-5 
with posterior annulus bulging.  Two March 2001 examiners 
both specifically addressed these MRI findings.  

The March 2001 neurologic examiner stated that he was not 
surprised that the veteran had bulging or similar 
degenerative changes in the spine, as these were not unusual 
in an individual of the veteran's age [46].  

A VA spine examination was also conducted in March 2001.  The 
examiner also noted that bulging discs are a common finding 
on MRI studies; it was believed that there is no correlation 
with those findings and abnormalities on physical or 
neurologic examination; and their clinical significance is 
doubtful.  The examiner further stated that the MRI did show 
some degenerative disc disease, and it was conceivable that 
the disc disease in some way may precipitate the muscle spasm 
that the veteran complained of.  However, according to the 
examiner, despite this noted possibility, at the time of the 
evaluation, there were no abnormal neurologic findings that 
would suggest that the veteran has any nerve root 
compression.  

Also pertinent to the rating criteria for the 60 percent 
level, the March 2001 neurological examiner did not find 
evidence of muscle spasms and he noted no atrophy of the 
lumbar spine or lower extremities.  The March 2001 VA spine 
examiner noted that the veteran had decreased sensitivity to 
pinprick in the sole of the right foot.  However, he 
described this as an equivocal finding in the absence of any 
reflex changes, which were not found.  There was also no 
evidence of muscle weakness or atrophy.  

The July 1999 VA examination, although carrying forward a 
diagnosis of lumbosacral disc disease from the veteran's 
service records and noting degenerative changes per history, 
similarly did not report or identify significant neurological 
findings.  There were no spasms noted.  The veteran was found 
to have normal strength on muscle testing of the lower 
extremities.  He was able to heel and toe walk.  Reflexes and 
sensation were intact in the lower extremities.  Sitting 
straight leg raising was negative.  The examiner noted disc 
space narrowing and vacuum disc at the lumbosacral junction, 
which he found attested to degenerative changes there; the 
examiner found that otherwise the lumbar spine was normal.  

Overall, the Board finds that the level of symptomatology set 
forth in Diagnostic Code 5293 for a 60 percent level are 
simply not shown in the medical evidence.  
The medical evidence of record, which includes the reports of 
VA examinations in 1999 and in 2001, documents degenerative 
changes in the lumbar spine but virtually no objectively 
identified pathology.  The specific symptoms enumerated for a 
60 percent disability rating are absent from the medical 
record.  Although the veteran has complained of spasms, they 
were not demonstrated objectively in the medical evidence.  
The veteran's reflexes are essentially normal, and there are 
few if any confirmed neurological findings.  In short, 
according to the medical evidence of record, there are 
essentially no current symptoms of the type and degree 
contemplated under Diagnostic Code 5293 for a 60 percent 
rating.  Neurologic findings have been and continue to be 
essentially normal.  Accordingly, an increased rating is not 
warranted under the former schedular criteria.

(ii.) Current rating schedule

Under the current version of the rating schedule, in order to 
warrant a 60 percent disability rating on the basis of 
intervertebral disc syndrome, the evidence must show the 
presence of intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  An incapacitating episode is 
specifically defined in the rating schedule as a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5943, Note 1 (2003).

The Board has reviewed the evidence of record, but can 
identify no reference in any of the medical evidence to 
incapacitating episodes of any duration, or of medically 
prescribed bed rest for treatment of intervertebral disc 
syndrome or its symptoms.  As discussed above, back spasms 
have not been clinically identified on examination.  
Moreover, and crucially, the March 2001 VA examiner 
specifically found that, during flare-ups, the veteran does 
not need to retire to bed, but can continue to walk, albeit 
slowly and with discomfort.  Accordingly, the Board finds no 
basis under the current schedule for evaluating 
intervertebral disc syndrome on the basis of incapacitating 
episodes to award a higher rating.

Under the current version of the rating schedule, a 60 
percent disability rating is alternatively available on the 
basis of the general provisions for disorders of the spine.  
In that case the evidence must show the presence, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, of (1) unfavorable ankylosis 
of the entire spine [100 percent], or (2) unfavorable 
ankylosis of the entire thoracolumbar spine [50 percent].  

The medical evidence of record clearly shows that the veteran 
has current range of motion of his entire spine and of his 
thoracolumbar spine, although somewhat limited.  The March 
2001 spine examination shows flexion and extension to 
40 degrees.  The July 1999 examination shows flexion to 75 
degrees and extension to 30 degrees.  There is no medical 
evidence consistent with ankylosis, nor has the veteran 
asserted such.  Ankylosis is "immobility and consolidation of 
a joint due to disease, injury, surgical procedure."  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  Accordingly, a rating higher 
than 40 percent on the basis of the general schedule for 
disabilities of the spine is not warranted.

The veteran's contentions

The Board acknowledges the veteran's reference in his August 
2000 VA Form 9 to the August 2000 MRI report, which contains 
a description of "advanced" degenerative changes at L5-S1 and 
"mild" degenerative changes at L4-5.  However, use of 
terminology such as "advanced" or "mild" by VA examiners 
and others, although evidence to be considered by the Board, 
is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2003).  

The rating criteria provide no indication that "advanced" 
degenerative changes correspond to any particular rating.  
This particular reference to "advanced" degenerative changes, 
offered as it was without reference to specific 
symptomatology or to the framework of the rating criteria, is 
not persuasive evidence.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994) [the Board's consideration of factors which 
are wholly outside the rating criteria provided by the 
regulations is error as a matter of law].
 
The Board is also of course aware of the veteran's 
contentions concerning the severity of his service-connected 
low back disorder symptomatology.  For example, during the 
March 2001 VA examination, the veteran stated he has to be 
very careful of what he does, especially such things as yard 
work.  The Board has no reason to doubt that the veteran has 
a significant back problem; this is acknowledged by VA in the 
40 percent disability rating which is currently assigned.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board, however, believes 
that the application of the schedular criteria to the 
objective evidence of record results in the assignment of a 
40 percent rating, for the reasons stated above.  The 
veteran's statements do not provide any basis for assigning a 
higher rating.  

De Luca considerations 

The Board must also address the provisions of 38 C.F.R. §§ 
4.40, 4.45 and 4.59 (2001), which have been discussed above.  
See DeLuca, supra; see also VAOPGCPREC 36-97 (1997).

In this case, based on the medical evidence there does not 
appear to be clinically demonstrated any additional 
limitation of motion of the lumbar spine, weakness, 
fatigability incoordination and the like due to pain.  Of 
particular significance in the Board's determination is the 
March 2001 VA neurological examiner's finding that there does 
not appear to be significant functional impairment because of 
pain.  Moreover, at the time of the examination, there was no 
atrophy of the lumbar spine or lower extremities, muscle 
strength was found to be normal and there was no fatiguing 
with increased use.  The veteran's gait was not antalgic.  He 
could heel and toe walk without weakness.  The examiner noted 
that the examination was conducted just after a recent flare-
up.  Indeed, he felt that this probably distorted the 
results, as it did not reflect the veteran's usual condition.  
However, even considering such increased symptomatology at 
the time of the examination, there was still found to be no 
significant functional impairment due to pain.  

The Board also notes that although the March 2001 spine 
examiner found that the veteran was limited to approximately 
40 degrees of flexion before the onset of pain, the veteran 
was able to bring each leg easily to the horizontal to 90 
degrees without complaint of pain.  He was found to have 
normal muscle strength throughout, and there was no evidence 
of muscle weakness or atrophy.  Similarly, the July 1999 VA 
examiner noted that the veteran had normal strength on muscle 
testing.  

Accordingly, the Board finds insufficient evidence to warrant 
a higher disability evaluation on the basis of additional 
functional loss under 38 C.F.R. §§ 4.40, 4.45 and 4.59 
(2003).

Fenderson considerations 

The RO has assigned a 20 percent disability rating for the 
veteran's service-connected low back disability effective 
from August 1, 1998, the day after the veteran left military 
service, and 40 percent from March 2, 2001 the date of the VA 
neurological examination.

Under Fenderson, discussed above, the Board has considered 
whether a disability rating higher than 20 percent is 
warranted for the period prior to March 2, 2001, the 
effective date of the 40 percent rating.    

The Board has already determined that a 60 percent rating is 
not warranted for any period of time here under 
consideration.  

To warrant a 40 percent rating under former  Diagnostic Code 
5293, the evidence must show severe symptomatology, recurring 
attacks with intermittent relief.  
In this case, the medical evidence of record does not support 
a characterization of the veteran's low back symptoms as 
severe prior to the March 2001 examination.  The July 1999 VA 
examination reports no evidence of spasms and normal strength 
on muscle testing of the lower extremities.  The veteran was 
able to heel and toe walk.  His reflexes and sensation were 
intact in the lower extremities.  Sitting straight leg 
raising was negative.  With the exception of x-ray evidence 
of disc space narrowing and vacuum disc at the lumbosacral 
junction, the veteran's lumbar spine was found to be normal.  
The Board can identify nothing to indicate that the 
symptomatology associated with the veteran's low back 
disorder was severe prior to the March 2001 examination.  
  
In summary, for the reasons stated immediately above there 
appears to have been none of the symptoms which would allow 
for the assignment of a higher disability rating at any time 
during the period of time here under consideration.  Based on 
the record, the Board finds that the currently assigned 
disability ratings are proper.  

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected low back disorder.  The 
benefit sought on appeal is accordingly denied.


ORDER

The veteran's claim of entitlement to an increased evaluation 
for his service-connected low back disability is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



